IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-40458
                          Summary Calendar
                         __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ANTHONY A. WHITEHURST,

                                      Defendant-Appellant.



                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:94-CR-96-1
                       - - - - - - - - - -
                         February 5, 1996

Before JOLLY, JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Anthony A. Whitehurst appeals his conviction for possession

of a firearm by a convicted felon and possession with intent to

distribute cocaine.   Whitehurst argues that 1) his indictment is

unconstitutional because it charged that he committed offenses

which were beyond Congress' power to regulate; 2) the district

abused its discretion in failing to conduct a pretrial hearing on


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-40458
                               -2-

his motion to suppress; 3) the district court abused its

discretion in denying his motion to sever count one of the

indictment from counts two and four of the indictment; 4) a

police officer tampered with a witness in violation of 18 U.S.C.

§ 1512; 5) the district court erred in refusing to declare a

mistrial because several jurors read a prejudicial newspaper

article during the trial; 6) the district court abused its

discretion in allowing the Government to introduce certain

testimony in rebuttal; 7) the district court erred in denying his

motion for a judgment of acquittal as to count one of the

indictment; and 8) his trial counsel was ineffective.

     We have reviewed the record and find no reversible error on

the first seven claims made by Whitehurst.   This court declines,

however, to rule on his allegations of ineffective assistance of

counsel, leaving those to development of a record on habeas

corpus. United States v. Higdon, 832 F.2d 312, 313-14 (5th Cir.

1987), cert. denied, 484 U.S. 1075 (1988).

          AFFIRMED.